DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16140012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: an emission source configured to emit a primary blue light; and a wavelength-converting element configured to convert the primary blue light to a secondary light having a melanopic/photopic ratio of less than 0.25, the wavelength-converting element including a red phosphor material having a peak emission wavelength that is less than 620 nm and a green phosphor material having a peak emission wavelength that is greater than 530 nm.

Following is the reason for allowance of claim 11, pertinent arts do not alone or in combination disclose: an emission source configured to emit a primary blue light; and a wavelength-converting element configured to convert the primary blue light to a secondary light having a radiometric power fraction of light having a wavelength below 530 nm below .1, the wavelength-converting element including a red phosphor material having a peak emission wavelength that is less than 620 nm and a green phosphor material having a peak emission wavelength that is greater than 530 nm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van De Ven et al (US Pub No. 20150334789), Berman et al (US Pub No. 20170348506),Soer et al (US Pub No. 20180073689), Doughty et al (US Patent No. 5851063), Trottier et al (US Pub No. 20040061124), Su et al (US Pub No. 20100045168).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895